Citation Nr: 0921208	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  02-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  

2.	Whether new and material evidence has been received to 
reopen the Veteran's service connection claim for a lower 
back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1967 to February 
1970.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The Board remanded this matter for additional development in 
December 2003.  In October 2006, the Board denied the 
Veteran's claims.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In June 
2008, the Court, pursuant to a May 2008 Joint Motion filed by 
the parties to this matter, remanded this matter to the 
Board.  

The Board will decide the Veteran's service connection claim 
for PTSD below.  The claim to reopen the service connection 
claim for a lower back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not preponderate against 
the Veteran's claim that he has PTSD, and that his PTSD 
relates to service.   





CONCLUSION OF LAW

The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 
1110, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim for service connection, the Board has 
determined that the evidence supports a grant of the benefits 
sought.  Consequently, any lack of notice and/or development 
under the VCAA cannot be considered prejudicial to the 
Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.  

II.  The Merits to the Claim for Service Connection

The Veteran claims that he incurred PTSD during service as a 
result of the combat death of a close friend.  He indicates 
that he joined the Marine Corps with a close childhood 
friend, that they served in basic training together, and that 
his friend died soon afterward in combat in Vietnam.  The 
Veteran states that he was traumatized by the news of his 
friend's death, by serving as an escort for his friend's body 
in the U.S., by inadvertently viewing his friend's damaged 
corpse at the funeral parlor, and by the mistreatment of the 
U.S. flag at his friend's funeral.  In the May 2001 rating 
decision on appeal, the RO denied the Veteran's claim.  For 
the reasons set forth below, the Board disagrees with that 
decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a Veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Importantly, a claimed non-combat stressor must be 
verified - an appellant's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen, 10 Vet. 
App. at 146-47; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In this matter, the Board finds that the record does not 
preponderate against the Veteran's claim that he has current 
PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to 
deny a claim for benefits the evidence must preponderate 
against that claim).  Indeed, the Board finds the evidence of 
record in equipoise on this issue.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

The Board notes that an October 2004 VA compensation examiner 
found the Veteran without PTSD.  This examiner instead found 
the Veteran with a depressive disorder and a personality 
disorder.  However, an October 2000 VA compensation examiner 
found (as noted in a December 2000 report) the Veteran with 
PTSD, as did the Veteran's VA treating therapist, who 
diagnosed the Veteran with PTSD in a September 2000 letter of 
record.  The Board notes that the VA compensation examiners 
each indicated review of the record, while the VA therapist 
is a mental health professional who actually treated the 
Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based on 
the recitations of a claimant).  Given the strengths of the 
medical evidence, the Board cannot find that the evidence 
preponderates against the Veteran's claim to having current 
PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Similarly, the Board cannot find that the evidence 
preponderates against the Veteran's claim that his PTSD 
relates to his service.  The Veteran's claimed non-combat 
stressor - i.e., the circumstances surrounding the death of 
his close friend - is verified in the record by several lay 
statements from family members and friends.  See 38 C.F.R. § 
3.304(f); see also Cohen and Dizoglio, both supra.  And the 
medical evidence addressing nexus is divided - though the 
October 2004 VA examiner did not relate PTSD to service, the 
December 2000 VA examiner expressly related the Veteran's 
PTSD to service, while the Veteran's VA therapist found PTSD 
"secondary to ... exposure to military-related stressors."  

Based on the division of evidence, the Board finds this an 
appropriate case in which to invoke VA's doctrine of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  As such, service connection is warranted for PTSD.  


ORDER

Service connection for PTSD is granted.  


REMAND

The parties to the May 2008 Joint Motion agreed that, with 
regard to the claim to reopen the claim for service 
connection, the Veteran has not been notified in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
See also Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board notes that, in May 2007, the RO provided the 
Veteran with a VCAA letter that addresses requirements in 
claims to reopen claims for service connection.  
Nevertheless, based on the Joint Motion, the Board finds an 
additional VCAA letter under Kent warranted here.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
with an additional VCAA letter.  The 
letter should note that the Veteran's 
original and unappealed service 
connection claim for a low back 
disorder was denied in May 1971.  The 
letter should indicate that the 
Veteran's original claim was denied 
because the RO found no evidence of 
record indicating that service 
aggravated a congenital back disorder.  
The letter should also indicate that in 
May 1971 no medical nexus evidence of 
record related the Veteran's multiple 
in-service complaints of back pain with 
his then-current lower back disorder.  
And the RO should indicate in the 
letter that the new and material 
evidence necessary to reopen the 
Veteran's service connection claim for 
a back disorder would comprise evidence 
showing an aggravation in service of a 
congenital back disorder, or evidence 
relating the Veteran's service - and 
his in-service lower back disorders - 
to a current lower back disorder.  See 
Kent, supra.                

2.  Following proper notification and 
assistance, the RO should readjudicate 
the Veteran's service connection claim.  
If the determination remains unfavorable 
to the Veteran, the RO should issue a 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


